News Release Trustmark Corporation Announces Second Quarter 2008 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – July 22, 2008 – Trustmark Corporation (NASDAQ:TRMK) announced net income of $17.6 million in the second quarter of 2008, which represented basic earnings per share of $0.31.Earnings during the quarter included a gain on sale of MasterCard stock that increased net income by $3.3 million, or $0.058 per share.Trustmark’s second quarter 2008 net income produced returns on average tangible equity and average assets of 11.70% and 0.77%, respectively.During the first six months of 2008, Trustmark’s net income totaled $43.7 million, which represented basic earnings per share of $0.76.Trustmark’s performance during the first half of 2008 resulted in returns on average tangible equity and average assets of 14.61% and 0.98%, respectively.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable September 15, 2008 to shareholders of record on September 1, 2008. Richard G. Hickson, Chairman and CEO, stated, “Trustmark produced positive financial results during the second quarter as reflected by growth in earning assets, reduced funding costs and a stable net interest margin.We achieved sequential quarter core revenue growth in our general banking, mortgage banking and insurance businesses while controlling noninterest expense, further reinforcing our ability to manage through a challenging environment.We continued to devote significant resources to managing credit risks resulting from the slowdown in residential real estate.While the duration of the economic slowdown is uncertain, we have fundamentally strong core earnings throughout our diversified financial businesses and are well positioned to face the challenges confronting the banking industry.” Credit
